So far as appears, Quigg was a competent witness to prove where and what was the south-west corner bound of lot No. 11; and although the word in his testimony to which exception was taken may not have been the one best adapted to express his meaning, it is nevertheless quite apparent that he testified from knowledge, and not on supposition. It is a familiar mode of expression, with persons in general, to use the word suppose to express their understanding as to matters of which they *Page 413 
have not absolute knowledge; and it probably was in this sense that the witness used it. He had the means of knowledge; he was required by the question to give his understanding, and it is improbable that he did not intend to give it. We think, therefore, that while the answer implies an expression of opinion, it is to be regarded, under the circumstances, as essentially a conclusion of fact derived from proper sources, and that practically the contention is one of words merely. The first exception does not assign sufficient cause for setting aside the verdict.
The second raises the question, whether, as tending to show that objects claimed to be a corner bound by one party and denied by the other are in fact such, it is competent to show by a witness who owned the premises of the claimant for many years that during his ownership there was no controversy about the matter, and no claim to the contrary within his knowledge. No objection to the competency of such evidence is perceived, and Smith v. Forrest, 49 N.H. 230, 236, is a decisive authority in favor of its admissibility.
The third exception depends upon the first and second, and therefore requires no additional consideration.
Exceptions overruled.
CLARK, J., did not sit: the others concurred.